Citation Nr: 1142337	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  05-35 763A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability other than PTSD.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from October 1985 to February 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating action of the Department of Veterans Affairs Regional Office (RO) in Cleveland, Ohio.  In that decision, the RO denied a claim for posttraumatic stress disorder (PTSD).  

In July 2008, the Board remanded this claim for a VA examination.  In June 2009, the Veteran submitted new records which weren't considered in the last supplemental statement of the case; a remand was warranted for initial review by the agency of original jurisdiction (AOJ).  In May 2011, the Board issued a decision as to the claim for service connection for PTSD, however, due to the issuance of Clemons v. Shinseki, 23 Vet. App. 1 (2009) a remand was warranted for an opinion on whether any currently diagnosed psychiatric disability was related to service.  The Board finds that there has been substantial compliance with the May 2011 remand as an opinion was associated with the file that same month.  

In April 2008, the Veteran testified before the undersigned at a Board hearing.  A copy of the transcript has been reviewed and associated with the file.  



FINDING OF FACT

A preponderance of the evidence is against a finding that psychiatric disability had its clinical onset in service, that a psychosis was manifested to a compensable degree within the first post service year or that current psychiatric disability is otherwise related to his eligible active service or a service-connected disability.  


CONCLUSION OF LAW

A psychiatric disability was not incurred in or aggravated by active service or a service-connected disability, and a psychosis may not be presumed to have been incurred in.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310  (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist 

In a March 2004 letter, the AOJ satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011).  The AOJ notified the Veteran of information and evidence necessary to substantiate her claim for service connection.  She was notified of the information and evidence that VA would seek to provide and the information and evidence that she was expected to provide.  In July 2006, the Veteran was informed of the process by which initial disability ratings and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  VA has done everything reasonably possible to assist the Veteran with respect to her claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  Service treatment records have been associated with the claims file.  All identified and relevant medical records have been secured.  The Veteran has been given a VA examination.  

In a statement from the Veteran received in August 2010, she asserted that the supplemental statement of the case (SSOC) didn't state that all evidence was received from VA Medical Center.  However, the Board finds that the Veteran's VA medical records are in the file.  In response to the June 2011 SSOC, the Veteran stated she had no new evidence to submit.  The Board finds that the duties to notify and assist have been met.  

Legal Criteria and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2002).  That an injury or disease occurred in service is not enough.  There must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Where the veteran served continuously for ninety (90) or more days during a period of service, and if a psychosis became manifest to a degree of 10 percent or more within one year from the date of the veteran's termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  When aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310 (2011).

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  For competency, a layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2011).  

The Board must also assess the credibility, and therefore the probative value of the evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 (1995); Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997).  In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Lay evidence stating that any event occurred does not have to be accepted unless documentary evidence can prove otherwise.  Rather, the probative value of lay statements is to be weighed like all other evidence.  Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See, 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  

The Veteran contended in her February 2004 claim that she had PTSD that was related a personal assault in service; under Clemons, the Board construes this claim to include any psychiatric disability.  However, because the Veteran only asserted that she had PTSD, most of her statements and testimony relate to the issue of her stressor in service.  The claim for service connection for PTSD was denied in a May 2011 Board decision and is not before the Board at this time.  The provisions regarding a claim for service connection for PTSD and personal assault are not applicable.  See 38 C.F.R. § 3.404(f).  

In a July 2004 stressor letter, she said she was an exceptional medic in service and all her performance evaluations reflected that.  She claimed that after her alleged assault this changed.  She mentioned records from 1986.  She pointed out that she gained weight over time.  She submitted a job history report showing many jobs, said she had been divorced twice and had not been able to live in one place or keep a job for many years.  She drank on a daily basis and while in Florida used cocaine for two months on a daily basis.  She was often drunk.  In a separate statement, she described symptoms of nightmares and flashbacks, as well as other symptoms related to PTSD.  She said she was on her fifth marriage.  

In a March 2009 statement, she asserted prior to service she never saw a mental health professional, was never diagnosed with mental health issues, and was never counseled for alcohol abuse.  

In September 2004, her daughter wrote that she did not have a good relationship with her mother growing up; her mother seemed distant and depressed.  She remembered that her mother thought highly of drinking and cigarettes.  The same month, her husband at the time described the Veteran as having a drinking problem and relationship struggles (in October 2007 the file shows the Veteran wrote to VA to say she no longer had a dependent spouse).  

At the April 2008 Board hearing, the Veteran stated all her performance ratings were exceptional and then she was assaulted in service.  (Transcript, p 3.)  She was discharged early.  Id.  She started drinking, was caught driving while intoxicated and received an "Article 15."  Id.  Since service, she said she had about 40 jobs, has been married five times and drank daily.  (Transcript, p 4.)  The Veteran was currently a county veteran's service officer.  (Transcript, p 5.)  She went to the Vet Center and VA Medical Center for treatment, but had to stop going because she used up all of her sick and "comp" time.  Id.  She recently divorced due to "destructive behavior" and the inability to carry on a relationship with anyone.  (Transcript, p 6.)  Prior to receiving a diagnosis of PTSD at the Vet Center, the Veteran had not received any psychiatric treatment for any other conditions.  (Transcript, p 8.)  She said she had not been diagnosed with any other psychiatric disorder.  (Transcript, p 9.)  She took medication from the Vet Center but did not go to treatment currently.  (Transcript, p 9-10.)  

Service treatment records show the Veteran completed a pre-enlistment screening sheet in July 1985.  She never talked to by a psychiatrist or psychologist, never had to be counseled due to emotional problems and never had periods of depression.  She was never treated for alcoholism or drug usage.  

At enlistment in July 1985, the clinical evaluation showed she was normal psychiatrically.  She denied trouble sleeping, depression or excessive worry, loss of memory or amnesia or nervous trouble of any sort.  The physician's summary noted she had a miscarriage in 1984 with no residuals.  She again reported no drug or alcohol abuse.  

A year later, in July 1986, a service treatment record showed several months of dull hypo gastric distress with radiation.  She had constipation and was anxious and tearful.  The assessment was right lower quadrant pain of a questionable etiology.  

In August, a gastroenterologist referred her to the psychiatry service.  The psychiatrist found that psychological factors affecting the physical condition should be ruled out; she also might have had an adjustment disorder with mixed emotional features.  Histrionic traits were noted, as well as irritable bowel syndrome (IBS) and excessive laxative use.  In the history of the condition, she denied marital or financial stress as the source of gastrointestinal problems, stating: "This time is the quietest time in my life."  

She related that her father was a minister and her mother divorced him when she was six years old.  The Veteran took over household duties until her father remarried when she was 16.  She left home, lived with friends, and worked.  She married at 19 but divorced due to physical abuse.  She smoked cigarettes but did not use drugs or alcohol.  A mental status examination showed a mildly depressed mood and her affect was constricted but she explained that she felt tired.  

In September 1987, a service treatment record shows the Veteran was evaluated at a social work appointment due to receiving a citation for driving while intoxicated on base.  She said she was at a club and other medics bought her drinks; as she was driving home "it hit her."  She said she had no prior legal difficulty.  It was noted she had a lot of responsibility as a youngster and her mother was an alcoholic.  She left home at an early age, married an alcoholic and drug abuser, and then was subject to his abuse.  She recently remarried and was anxious to join her active duty husband in Florida.  She reported that it was a good marriage.  She was drinking two to three drinks one or two nights per month.  The last time she was intoxicated before this event was about two years ago.  She denied any medical problems and was seen in July and August in the mental health clinic.  The assessment was "problem drinker" as she had a significant blood alcohol test of .26.  

At a weight evaluation in August 1988, the Veteran reported she smoked but did not drink.  At separation in February 1989, the clinical evaluation was normal psychiatrically.  She denied trouble sleeping, depression or nervous trouble of any sort.  In the physician's summary, she denied a history of psychosis.  

Service personnel records show the Veteran had some financial problems and issues with childcare.  Her DD 214 shows the reason she was discharged was due to the "inability to perform prescribed duties due to parenthood."  She had mostly good performance reviews, with room for some improvement due to problems obtaining childcare so she could work and having enough money to have her uniform and equipment in a required emergency bag.  She never resolved the childcare problem and separated from service as a result.  

A February 2003 record from Dr. Armstrong detailed the Veteran's personal and family history.  The Veteran complained of sleeping problems and stress.  She had over six drinks per day and she used street drugs in the past.  She was asked if she had ever been sexually or physically abused and stated yes, by her first husband.  A review of family history showed her mother suffered from mental problems, "suicide" and alcoholism.  Her brother suffered from depression.  An October 2003 record from Dr. Armstrong noted that the Veteran's father had anxiety and anger issues.  Her mother had depression.  Her brother was possibly bipolar and had anger issues.  The assessment was anxiety state unspecified.  She was given a new prescription of Zoloft.  The progress note showed the Veteran complained of premenstrual syndrome and felt tense and irritable.  Her father had suffered similar problems in the past with outbursts.  She screened negative for bipolar disorder.  

The Veteran filed her claim for PTSD and/or a psychiatric disability on February 9, 2004.  An April 2004 letter from a Vet Center psychologist shows the Veteran was seen in individual psychotherapy sessions since February 17, 2004.  She claimed to have suffered military sexual trauma (MST).  Her symptoms were described as having thoughts, dreams, flashbacks, intrusive thoughts, avoiding certain things, loss of interest in life activities, feelings of estrangement, sleep problems, irritability, concentration problems, hypervigilence and an exaggerated startle response.  

Dr. Armstrong diagnosed "prolonged PTSD" in June 2004.  In a progress note, she complained of insomnia.  She repeated her claim about being assaulted in service.  Dr. Armstrong suspected that stress/depression was an issue for her various health problems (diarrhea, myalgias, and weight gain) but others were to be ruled out.  

At a September 2004 VA examination, the Veteran was noted to have a somewhat depressed affect and was alternatively anxious and somewhat tearful.  She was accompanied by her husband.  A psychiatric examination was recommended.  The same month, at a VA gynecology examination, the Veteran's recent admission regarding an alleged sexual assault in service was noted.  Past medical history included depression.  She was currently taking Zoloft and Seroquel.  She was tearful and anxiety ridden during the examination.  

At an April 2006 VA mental health intake, the Veteran complained of an inability to focus, agitation, being overemotional and other symptoms.  She said she received an "early out" of the military due to her self-destructive behavior like drinking and drugs.  She acknowledged the military stated that it was due to an inability to perform due to parenthood.  

She described her childhood as good and said she was raised by her father.  Her four prior marriages ended due to her own self-destructive behavior.  She claimed to have had 58 jobs since her service.  She described past MST.  She said she had verbally abused others and hit her daughter.  She felt that she was addicted to alcohol addiction.  She used illegal substances in the past.  The diagnosis was PTSD (provisional) and alcohol dependence.  

VA records from May 2006 to August 2008 showed the Veteran continued to be treated for depression, substance abuse, anxiety and insomnia.  

The Veteran was given a VA examination in September 2008.  VA records and the claims file were available.  It was noted she was involved with several VA programs related to alcohol and mental health problems in 2006, but her case was closed when she told staff she planned to see an outside therapist.  

The examiner noted the Veteran's past medical history, including service treatment records.  It was noted that when she was diagnosed in July 1986 with "adjustment disorder with mixed emotional features and psychological factors affecting the physical condition" and that she was having difficulty dealing with her daughter's emotional and behavioral problems.  She had also been under quite a bit of financial stress.  In August 1986 she had histrionic traits.  The examiner noted how the Veteran said at the time this period had been "the quietest time" in her life.  The examiner highlighted that at separation, she denied symptoms of mental illness, including depression itself.  

The Veteran's family psychiatric history was consistent with prior records that showed her mother was an alcoholic and abandoned the family when the Veteran was a baby.  The Veteran minimized family problems but the examiner noticed the service record documented the Veteran left the family home at sixteen and married an alcoholic and "drug abuser."  

The Veteran reported getting easily aggravated and frustrated and had work-related problems as a result.  She also had been married five times.  She had divorced within the past year.  She stated that when she went out and drank she made bad choices, so she tended to stay in or have someone accompany her if she went out.  When asked about leisure activities she said she sat on her deck and drank.  Her substance abuse history was notable for drinking four to five drinks three to five days per week.  

A mental status examination was mostly normal in that she was oriented, neat in appearance and had logical thoughts.  She had some psychomotor retardation, depression, feelings of anxiety and reported lapses in judgment when drinking.  
The examiner reviewed the file and the Veteran's allegations regarding in-service assaults.  The diagnosis was Axis I, major depression and alcohol abuse.  Under Axis II, she had borderline personality traits.  

In coming to a conclusion, the examiner noted that the Veteran denied mental health problems and symptoms in service more than once.  In reviewing all the evidence and after going through a clinical interview, the examiner found it was less likely as not the Veteran had PTSD from an alleged sexual assault.  Multiple past psychiatric diagnoses were noted in the claims file.  Providers who did not have access to the Veteran's file gave the Veteran the diagnosis of PTSD.  She had a longstanding history of alcohol abuse and personality pathology and this has complicated her treatment.  Limited social functioning was noted.  

A VA mental health intake, also from September 2009 showed that the Veteran had a depressed mood and "severe PTSD symptoms from MST."  She responded to a depression survey by stating she had all symptoms nearly every day.  She was diagnosed with major depressive disorder without psychotic features, PTSD and alcohol abuse.  A VA evaluation with Dr. Pina from the same month showed diagnoses of anxiety disorder, PTSD, a mood disorder, major depressive disorder without psychotic features and a substance inducing abuse mood disorder, as well as alcohol abuse.  

In March 2009, the Veteran's VA social worker and psychiatrist wrote a letter on the Veteran's behalf.  The social worker counseled the Veteran and a psychiatrist prescribed medication.  The Veteran had symptoms of dreams, hyper arousal response, mistrust in others, dissociation, as well as disturbing thoughts and images of past sexual abuse.  

In May 2011, the Board decision denied the claim for service connection for PTSD based on personal assault.  The case was remanded for an opinion as to whether the any other psychiatric disability was related to service.  

In May 2011, a new examiner reviewed the claims file and the Veteran's VA medical record to give an opinion on the nature and etiology of major depressive disorder.  The examiner noted the Veteran had factors in her family and social history that predisposed her to developing major depressive disorder.  This included her mother leaving her while growing up and her mother's history of substance abuse.  

The examiner noted service records that showed symptoms of anxiety and depression, but found that no diagnosis of mental illness was noted in service and pointed out that the Veteran denied symptoms of depression at separation.  The examiner opined that the Veteran's currently diagnosed major depressive disorder was less likely to have started in service.  There was no evidence suggesting that service-connected disabilities of a past hysterectomy, salpingo-oopherectomy, residuals of Asherman's syndrome, and scars were in any way related to major depressive disorder.  There was no showing these disabilities aggravated the diagnosed major depressive disorder.  The examiner cited to treatment records in support of the fact that the Veteran had not undergone any increase in severity of the major depressive disorder; there was no way another condition could have aggravated the current diagnosis.  

The Board must assess the Veteran's competency and credibility.  The Board finds that the Veteran is competent to relate her symptoms of mental illness to the degree that they are what she actually experiences.  Layno, 6 Vet. App. at 469-71; 38 C.F.R. § 3.159(a)(2).  The Veteran is not competent to state that she has a particular psychiatric disability because such disabilities do not necessarily have "unique and readily identifiable features."  Barr, 21 Vet. App. at 307.  There is evidence showing that the Veteran does have major depressive disorder.  To the extent the Veteran is reporting symptoms of her mental illness, the Board assigns weight to this evidence.  The Board does not assign any weight to the Veteran's self-diagnoses.  

Also, the Board finds the Veteran's ex-husband and daughter competent to describe what they observed about the Veteran; that she was hard to get along with sometimes and that she abused substances.  Their letters help to show what the Veteran was like over time.  The medical evidence, in and out of service, is competent and probative.  

The Board does not find the Veteran to be a reliable historian.  Caluza, 7 Vet. App. 498.  For example, in the October 2003 she reported she had only been physically or sexually abused by her first husband (prior to service) but in February 2004 she filed a claim for PTSD asserting she had been assaulted by a physician in service.  When questioned during her Board hearing, the Veteran denied any major stressors other than the MST.  However, her family life prior to service was so problematic that she left home at age 16 and married a substance abuser.  The Veteran credibly describes symptoms of mental illness.  Prior to her filing her claim for PTSD, Dr. Armstrong's records show she had problems sleeping and with anxiety.  The Veteran's statements regarding mental health symptoms are convincing and assigned limited weight.  

The Board also finds the Veteran's ex-husband and daughter are credible regarding what they observed regarding the Veteran; it is assigned some weight.  

The medical evidence is credible only to the extent that it takes into account the Veteran's entire history as shown in the claims file.  The medical evidence and conclusions that solely relied on the Veteran's self-reported history is not credible because the Board does not find the Veteran credible.  

The Board assigns the greatest probative weight to the September 2009 VA examination report and the subsequent May 2011 VA opinion.  The examiners took into account the Veteran's service treatment records, post-service records, and her self-reported history before and after she filed her claim.  She was clinically interviewed in September 2009.  The examiners were able to take into account all evidence regarding the Veteran's mental health and history.  The Board finds the opinions and conclusions given are highly probative.  

The Board finds that service connection for a psychiatric disability is not warranted.  There is no opinion of record showing a relationship between the Veteran's currently diagnosed major depressive disorder or any other diagnosed psychiatric disability and service.  The Board, relying on the September 2009 VA examination report and May 2011 addendum, does find that the Veteran has major depressive disorder and suffers from alcohol abuse.  

The law provides that no compensation may be paid for a disability or death which results from a veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) (2011).  The Federal Circuit in Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001) held the statute precludes compensation for primary alcohol abuse disabilities and for secondary disabilities (like cirrhosis of the liver) that result from primary alcohol abuse.  The Court interpreted "primary" to mean an alcohol abuse disability arising during service from voluntary and willful drinking to excess.  Id.  In sum, even if it was related to service, alcohol dependency or abuse alone is not something that may be service-connected.  Service connection is not warranted for alcohol dependency or abuse.  

A clear preponderance of the evidence is against the claim for service connection for a psychiatric disability other than PTSD, and the reasonable doubt rule is not for application.  See, 38 U.S.C.A. § 5107(b) 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for an acquired psychiatric disability other than PTSD is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


